Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 1 of 39




          Exhibit 1
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 2 of 39




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                  :
THOMAS HOLBERT, KEITH             :                 Civil Action No.: 2:18-cv-02649-CMR
BANCROFT, ROBERT BUTKUS,          :
JONATHAN TARVER, RAYMOND          :
HOLOHAN, ANTHONY OGRODNICK,       :
TIMONTHY WEBER, BRIAN WORLEY,     :
OLE FALDALEN, and WILLIAM BOLDE,  :
                                  :
JR., individually and on behalf of all persons
similarly situated,               :
                                  :
           Plaintiffs,            :
                                  :
      v.                          :
                                  :
WASTE MANAGEMENT, INC., WASTE     :
MANAGEMENT OF PENNSYLVANIA,       :
INC., WASTE AWAY GROUP, INC., USA :
WASTE OF CALIFORNIA, INC., WASTE :
MANAGEMENT INC. OF FLORIDA,       :
WASTE MANAGEMENT OF ILLINOIS,     :
INC., WASTE MANAGEMENT OF         :
KANSAS, INC., WASTE MANAGEMENT :
OF NEW JERSEY, INC., WASTE        :
MANAGEMENT OF WISCONSIN, INC.,    :
and WASTE MANAGEMENT OF NEW       :
YORK, LLC,                        :
                                  :
           Defendants.            :

                         SETTLEMENT AGREEMENT
                 PURSUANT TO THE FAIR LABOR STANDARDS ACT

       1.       This Settlement Agreement Pursuant to the Fair Labor Standards Act (the
“Settlement Agreement,” “Settlement,” or “Agreement”) is made and entered in the above-
captioned lawsuit, Holbert, et al. v. Waste Management, Inc., et al., No. 2:18-cv-02649-CMR
(E.D. Pa.) (the “Lawsuit”), subject to the approval of the Court. Plaintiffs Thomas Holbert, Keith
Bancroft, Robert Butkus, Jonathan Tarver, Raymond Holohan, Anthony Ogrodnick, Timothy
Weber, Brian Worley, Ole Faldalen and William Bolde, Jr. (together, the “Named Plaintiffs”), on
behalf of themselves and the Eligible Settlement Collective Members, and Defendants Waste
Management, Inc., Waste Management of Pennsylvania, Inc., Waste Away Group, Inc., USA
Waste of California, Inc., Waste Management Inc. of Florida, Waste Management of Illinois, Inc.,
Waste Management of Kansas, Inc., Waste Management of New Jersey, Inc., Waste Management
of Wisconsin, Inc., and Waste Management of New York, LLC (collectively, “Waste
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 3 of 39




Management” or “Defendants”), and their respective counsel of record, enter into this Settlement
Agreement.

                                         DEFINITIONS

       2.      The following terms used in this Settlement Agreement shall have the meanings
ascribed to them below:

               A.     “Administration Costs” means any and all fees and costs paid or incurred
for the notice and administration of the Settlement, including but not limited to, preparing
declarations requested by the Parties and/or the Court, preparing reports to counsel for the Parties,
preparing and mailing distributions from the Gross Settlement Amount, preparing all necessary
tax documents, and/or distribution of the Settlement as set forth herein; and all other fees, costs,
and/or expenses reasonably invoiced by the Settlement Administrator. All Administration Costs
shall be paid from the Gross Settlement Amount and under no circumstances shall Waste
Management be required to pay more than the Gross Settlement Amount or be required to pay or
contribute more to cover Administration Costs. Subject to Court approval and pursuant to a not-
to-exceed bid received by the Settlement Administrator, Rust Consulting, Inc., the Administration
Costs shall not exceed $125,000.00.

               B.     “Appeal Period” refers to a period of thirty (30) calendar days after the
entry of the Approval Order.

               C.     “Acceptance Period” means the 150 calendar-day period after the mailing
of the Settlement Checks by the Settlement Administrator during which an Eligible Settlement
Collective Member may sign and cash or deposit a Settlement Check before the Settlement Check
shall be non-negotiable.

              D.     “Approval Hearing” means the hearing scheduled by the Court to consider
the approval of the Settlement under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
(“FLSA”), and to determine whether an Order Granting Approval of the Settlement should be
entered.

              E.     “Claim Form Deadline” means the forty-five (45) calendar-day period in
which Eligible Settlement Collective Members shall have the opportunity to file an Enhanced
Payment Claim Form as part of the Settlement. The 45-day period shall run from the date that the
Settlement Administrator sends out the Notice Packet to Eligible Settlement Collective Members.

                F.     “Court” means the United States District Court for the Eastern District of
Pennsylvania.

               G.     “Defendants’ Counsel” means John A. Ybarra and Nina K. Markey of
Littler Mendelson, P.C. (“Littler Mendelson”).

                H.     “Effective Date” means the date defined in Paragraph 15 below.

              I.      “Eligible Settlement Collective Members” means the Named Plaintiffs,
any Opt-In Plaintiffs who filed consent-to-join forms in the Litigation, and all individuals who

                                                 2
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 4 of 39




performed work as a Waste Disposal Driver for Waste Management in one of the Eligible
Settlement States and performed such work in one or more workweeks between June 22, 2015 and
the date of the Order Granting Approval of the Settlement. Eligible Settlement Collective Members
do not include: (i) Waste Disposal Drivers in the State of California to the extent those drivers’
claims were already settled and released in the final judgment entered on November 7, 2017 in the
case captioned Reyes v. Waste Management, Inc., et al., Case No. 37-2013-00079232-CU-OE-
CTL, in San Diego County Superior Court in the State of California, which certified a settlement
class consisting of “all persons who were employed by Waste Management in California in any of
their Los Angeles, San Diego Orange County and Southern California Market Areas as non-
exempt drivers and driver helpers or similar job titles at any time from January 22, 2011 through
July 6, 2016); and (ii) Waste Disposal Drivers who performed such work for Waste Management
in the State of Texas, with the exception of Named Plaintiff Ole Faldalen. There are approximately
30,500 Eligible Settlement Collective Members, and inclusion of all Eligible Settlement Collective
Members is a material term of this Settlement.

               J.     “Eligible Settlement States” means the following forty-four (44) states
within the United States of America: Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, Florida, Georgia, Iowa, Idaho, Illinois, Indiana, Kansas, Kentucky,
Louisiana, Massachusetts, Maryland, Maine, Michigan, Minnesota, Missouri, Mississippi, North
Carolina, North Dakota, Nebraska, New Hampshire, New Jersey, New Mexico, Nevada, New
York, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Dakota, Tennessee, Utah,
Virginia, Washington, Wisconsin, and West Virginia. Inclusion of all Eligible Settlement
Collective Members from all Eligible Settlement States is a material term of this Settlement.

                  K.     “Employer Payroll Taxes” means Waste Management’s share of any taxes
that it is required to pay arising out of the payment of any monies to Eligible Settlement Collective
Members as part of this Settlement, including FICA, FUTA, and SUTA obligations. Employer
Payroll Taxes are included within the Gross Settlement Amount.

             L.     “Enhanced Payment Claim Form” or “Claim Form” means the Claim
Form included in the Notice Packet, which is attached as Exhibit A. An Eligible Settlement
Collective Member who completes and returns a valid and timely Claim Form will receive an
Enhanced Payment in addition to their Standard Payment as described herein.

              M.       “Gross Settlement Amount” means the maximum total gross amount that
Waste Management agrees to pay to fully resolve and settle the claims now asserted or that could
have been asserted in this Litigation, and will cover all monies due and payable for the Settlement.
The Gross Settlement Amount includes all Administration Costs, Plaintiffs’ Counsel’s Fees and
Expenses, and Employer Payroll Taxes. Subject to the Court’s approval, the Gross Settlement
Amount is $14,700,000.00. Under no circumstances shall Waste Management be required to pay
more than the Gross Settlement Amount.

                 N.     “Litigation” or the “Lawsuit” means Holbert, et al. v. Waste Management,
Inc., et al., No. 2:18-cv-02649-CMR (E.D. Pa.).

               O.      “Notice Packet” means the notice of settlement documents that will be sent
to each Eligible Settlement Collective Member, which will include relevant information relating

                                                 3
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 5 of 39




to the Settlement, as well as the Enhanced Payment Claim Form. A template copy of the Notice
Packet is attached hereto as Exhibit A.

               P.     “Named Plaintiffs” means the following individuals: Thomas Holbert,
Jonathan Tarver, Anthony Ogrodnick, Brian Worley, Robert Butkus, Keith Bancroft, Raymond
Holohan, Timothy Weber, William Bolde, Jr., and Ole Faldalen. Named Plaintiffs shall be entitled
to receive an Enhanced Payment in addition to their Standard Payment without the need to submit
a Claim Form.

              Q.       “Net Settlement Amount” means the Gross Settlement Amount less: (i)
Administration Costs; (ii) Plaintiffs’ Counsel Fees and Expenses; (iii) the Reserve Fund (as defined
in Paragraph 39); (iv) any service awards approved by the Court; and (v) Employer Payroll Taxes,
as calculated by the Settlement Administrator. The Net Settlement Amount shall include all
payments to Eligible Settlement Collective Members.

                R.      “Order Granting Approval of the Settlement” or “Approval Order”
means an Order from the Court (i) asserting jurisdiction over the claims in the Litigation and the
Settlement; (ii) granting final judgment pursuant to the terms provided herein (or as the same may
be modified by subsequent mutual agreement, in writing, of the Parties); (iii) adjudging the terms
of the Settlement Agreement to be a fair and reasonable resolution of a bona fide dispute, and
directing consummation of its terms and provisions; (iv) certifying the Eligible Settlement
Collective Members as an FLSA collective pursuant to 29 U.S.C. § 216(b) for purposes of this
Settlement only; (v) dismissing the Litigation on the merits and with prejudice and permanently
enjoining all Eligible Settlement Collective Members who cash or deposit their Settlement Checks
from prosecuting against Waste Management and the Releasees (as defined in Paragraph 2(X) any
Released Claims (as defined in Paragraph 21), and (v) retaining jurisdiction to enforce the
Settlement Agreement.

               S.      “Parties” means the Named Plaintiffs and Defendants.

               T.     “Plaintiffs’ Counsel’s Fees and Expenses” means the total amount of
Plaintiffs’ Counsel’s attorneys’ fees and out-of-pocket expenses approved by the Court in its
Approval Order. Plaintiffs’ Motion for Approval of FLSA Settlement shall request attorneys’ fees
in the amount of twenty-eight percent (28%) of the Gross Settlement Amount plus reimbursement
of out-of-pocket expenses not to exceed $50,000.00. These amounts are included in the Gross
Settlement Amount.

             U.     “Plaintiffs’ Counsel” means Shanon J. Carson, Sarah R. Schalman-Bergen,
and Camille Rodriguez of Berger Montague PC (“Berger Montague”).

               V.      “Qualified Settlement Fund” or “QSF” means an interest-bearing account
held by the Settlement Administrator to effectuate the terms of the Agreement and the orders of
the Court, to be treated for federal income tax purposes pursuant to Treas. Reg. § 1.46B-1. The
Settlement Administrator shall establish the QSF within three (3) calendar days after the Effective
Date. The Settlement Administrator shall be responsible for establishing, administering, and
otherwise operating the QSF, including preparing and filing federal and state tax returns with



                                                 4
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 6 of 39




applicable government tax authorities, and remitting tax withholdings to the applicable
government tax authorities.

               W.    “Qualifying Workweeks” means the number of workweeks that an
Eligible Settlement Collective Member both: (i) worked as a Waste Disposal Driver; and (ii)
recorded more than 40 hours of work during that week, at any time during the Relevant Time
Period.

                X.      “Releasees” means Defendants and their past, present, and future parent
companies, affiliates, subsidiaries, divisions, predecessors, successors, partners, owners, joint
venturers, affiliated organizations, shareholders, insurers, reinsurers and assigns, and each of their
past, present and future officers, directors, trustees, agents, employees, attorneys, contractors,
representatives, plan fiduciaries and/or administrators, benefits plans sponsored or administered
by Waste Management, divisions, units, branches and any other persons or entities acting on their
behalf, including any party that was or could have been named as a defendant in the Litigation.

               Y.       “Relevant Time Period” means, for all Waste Disposal Drivers in Eligible
Settlement States other than California and New York, the time period from June 22, 2015 up to
and including the date of the Order Granting Approval of the Settlement. For Waste Disposal
Drivers in the State of California, their Relevant Time Period shall extend back to June 22, 2014
(but not including any workweeks during which any of their claims were already settled and
released in the final judgment entered on November 7, 2017 in the case entitled Reyes v. Waste
Management, Inc., et al., Case No. 37-2013-00079232-CU-OE-CTL, in San Diego County
Superior Court in the State of California). For Waste Disposal Drivers in the State of New York,
their Relevant Time Period shall extend back to June 22, 2012.

               Z.       “Service Awards” means, subject to the Court’s approval, service awards
in the amount of $10,000.00 to Named Plaintiff Thomas Holbert and $2,500.00 to each of Named
Plaintiffs Jonathan Tarver, Anthony Ogrodnick, Brian Worley, Robert Butkus, Keith Bancroft,
Raymond Holohan, Timothy Weber, William Bolde, Jr., and Ole Faldalen, in recognition of their
efforts on behalf of the Eligible Settlement Collective Members, and in exchange for the additional
consideration of the broader releases they are providing in this Settlement Agreement on a
knowing and voluntary basis.

              AA. “Settlement Administrator” means Rust Consulting, Inc., subject to the
approval of the Court, which shall effectuate the Settlement by issuing notice, distributing
payments, and performing all other tasks specified in this Agreement and/or ordered by the Court.

            BB. “Settlement Collective Member” means all Eligible Settlement Collective
Members who sign, cash, or deposit a Settlement Check.

               CC. “Settlement Check” means the check issued to each Eligible Settlement
Collective Member for their proportionate share of the Net Settlement Amount. The Settlement
Check will either consist of: (i) the Eligible Settlement Collective Member’s Standard Payment, if
he/she chooses not to submit a Claim Form; or (2) for Opt-In Plaintiffs and Eligible Settlement
Collective Members who submit a valid and timely Claim Form, the sum of the Standard Payment
and the Enhanced Payment.

                                                  5
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 7 of 39




                DD. “Settlement Website” means the website regarding this Settlement that
will be established by the Settlement Administrator within seven (7) calendar days after entry of
the Approval Order. The domain name of the Settlement Website shall be
www.wmovertimesettlement.com. The Settlement Website shall contain relevant information
about the Settlement, including, without limitation, the Settlement Agreement, the Notice Packet,
the Order Granting Approval of the Settlement, the Claim Form, and other case documents relevant
to the Settlement, as well as a “Frequently Asked Questions” webpage. A draft of the Settlement
Website must be reviewed and approved by all Parties before it goes live. The Settlement
Administrator will post relevant information about the Settlement on the Settlement Website,
including, as it becomes available, information about deadlines and methods to participate in the
Settlement.

               EE.    “Waste Disposal Drivers” means all drivers who were employed in one or
more of the following Waste Management driver job code positions listed in Exhibit B.

                FF.     “Waste Management” means Defendants in the above-referenced
litigation and their present and former parent companies, subsidiaries, and affiliates employing
Eligible Settlement Collective Members in the Eligible Settlement States.

                              RECITALS AND BACKGROUND

       3.      On June 22, 2018, Plaintiff Thomas Holbert filed the original Complaint in the
Lawsuit alleging nationwide collective action claims for unpaid overtime compensation under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and Rule 23 class action claims for
unpaid overtime compensation under the Pennsylvania Minimum Wage Act of 1968 (“PMWA”)
and common law unjust enrichment.

       4.     On September 7, 2018, Mr. Holbert filed a First Amended Class and Collective
Action Complaint (“First Amended Complaint”). Mr. Holbert’s First Amended Complaint alleged
overtime claims for pre- and post-shift off-the-clock work, as well as claims for off-the-clock work
during auto-deducted meal periods. Seven other Waste Disposal Drivers who worked in the
Commonwealth of Pennsylvania opted into the Lawsuit shortly thereafter.

        5.     Plaintiffs’ Counsel was subsequently retained by the other Named Plaintiffs in
addition to Mr. Holbert, who worked for Waste Management, Inc.’s subsidiaries in California,
New Jersey, Illinois, New York, Wisconsin, Florida, Alabama, Kansas, and Texas. Through their
counsel, these individuals provided notice to Waste Management that they were prepared to join
the Lawsuit and/or file additional lawsuits against Waste Management but agreed not to do so
during the pendency of the Parties’ alternative dispute resolution (“ADR”) process.

        6.     The Parties thereafter entered into an agreed ADR process in or about September
2018, which continued for approximately nine months. This process consisted of extensive ADR-
related discovery and two in-person mediation sessions that were overseen by an experienced wage
and hour mediator, Hunter Hughes, Esq. The mediation sessions took place on December 18, 2018,
in Atlanta, Georgia, and on March 4, 2019, in Los Angeles, California. Subsequently, the Parties
engaged in dozens of telephone discussions and negotiations overseen by Mr. Hughes from March
to June 17, 2019. During this time, the Court agreed to stay the Lawsuit pending the Parties’ ADR

                                                 6
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 8 of 39




process and mediation. (Dkt. Nos. 25-32).

       7.     In order to appropriately inform the Parties through the ADR process, the Parties
conducted substantial discovery under the supervision of the mediator, who was also involved in
negotiating the scope of the discovery to be produced. Specifically, the Parties exchanged
gigabytes of data and Electronically Stored Information (“ESI”), including policy documents,
personnel records, payroll data, Kronos timekeeping records, and other Waste Management
documents. The Parties also conferred extensively on ESI issues, including conducting several
telephone conferences with the mediator and each other to discuss the scope and procedures for
producing ESI and Waste Management data as well as discussing those issues during the Parties’
two mediation sessions.

       8.       As a result of the ADR process (including discovery), mediations, and settlement
negotiations, the Parties have agreed to settle the Lawsuit according to the terms of this Settlement
Agreement.

        9.     Plaintiffs’ Counsel has made a thorough and independent investigation of the facts
and law relating to the allegations in the Lawsuit. In agreeing to this Settlement Agreement,
Plaintiffs have considered: (a) the facts developed during the Parties’ mediation process and the
law applicable thereto; (b) the attendant risks of continued litigation and the uncertainty of the
outcome of the claims alleged against Defendants; and (c) the desirability of consummating this
Settlement according to the terms of this Settlement Agreement. Plaintiffs have concluded that,
pursuant to the FLSA, the terms of this Settlement are a fair and reasonable resolution of a bona
fide dispute, and that it is in the best interests of Named Plaintiffs and the Eligible Settlement
Collective Members to settle their claims against Defendants pursuant to the terms set forth herein.

        10.     Waste Management denies any liability or wrongdoing of any kind associated with
any and all claims alleged in the Litigation, and, for any purpose other than settling the Litigation,
further denies that this action is appropriate for collective action treatment. Waste Management
contends, among other things, that it complied at all times with all applicable state and federal
laws.

        11.     Pursuant to the FLSA and relevant law, Court approval of this Settlement is
required to effectuate the Settlement, and the Settlement will not become operative until the Court
grants approval of it, the Settlement becomes final, and the Effective Date occurs.

        12.    In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party to the other, IT IS
HEREBY AGREED, by and between the undersigned, subject to the approval of the Court and
the other conditions set forth herein, that Named Plaintiffs’ and the Settlement Collective
Members’ claims as described herein against Defendants shall be settled, compromised and
dismissed, on the merits and with prejudice, in the manner and upon the terms and conditions set
forth below.

                                     SETTLEMENT TERMS

       13.     Second Amended Complaint and Stay of Proceedings for Settlement. For
purposes of this Settlement only, the Parties agree that on July 3, 2019, Mr. Holbert shall file a
                                                  7
        Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 9 of 39




Second Amended Class and Collective Action Complaint (“SAC”) in the Lawsuit pursuant to a
stipulation of the Parties, adding the Named Plaintiffs, and alleging FLSA collective action claims
on behalf of the Eligible Settlement Collective Members. If the Effective Date as defined below
in Paragraph 15 does not occur for any reason following the settlement approval process, the
Parties agree to file a Stipulation withdrawing the SAC and reinstating Plaintiff Thomas Holbert’s
First Amended Complaint in this Lawsuit, so that the Parties return to the positions they held on
October 22, 2018, when the Court stayed all proceedings for purposes of ADR, subject to any
tolling agreements between the Parties.

       14.    Final Settlement. It is the desire and intention of the Parties that this Settlement
Agreement shall, for Plaintiffs, and each of the Settlement Collective Members, fully, finally, and
forever completely settle, compromise, release, and discharge the Released Claims.

         15.     Effective Date. The Effective Date shall be thirty-three (33) calendar days from the
date of the entry of the Court’s Approval Order. If an appeal is filed within the Appeal Period, then
the Effective Date shall be the latest of: (i) the date of final affirmance of the Court’s Approval
Order; (ii) the expiration of the time for a petition for writ of certiorari to review the Approval
Order if affirmed and, if the certiorari is granted, the date of final affirmance of the Approval Order
following review pursuant to that grant; or (iii) the date of final dismissal of any appeal from the
Approval Order or the final dismissal of any proceeding on certiorari to review the Approval Order
that has the effect of confirming the Approval Order. If there is no Effective Date: (i) the Settlement
Agreement shall have no force and effect and no Party shall be bound by any of its terms; (ii)
Waste Management shall have no obligation to make any payments required under this Agreement;
(iii) the Parties shall evenly distribute and pay any Administration Costs incurred up until the date
that the Settlement ceases to exist; and (iv) the Settlement Agreement and all negotiations,
statements, proceedings, and data relating thereto shall be protected by FED. R. EVID. 408 and shall
be without prejudice to the rights of any of the Parties, all of whom shall be restored to their
respective positions in the Litigation prior to the Court’s Orders staying the Litigation while the
Parties pursued the ADR process. (Dkt. Nos. 25-32). In such event, the Parties shall work
cooperatively to request a conference with the Court in which to attempt to resolve any issues that
the Court has raised regarding the Agreement so that it can gain the Court’s approval, or
alternatively, effectuate their intent to resume the Litigation.

       16.     Stipulation to Certification of the Settlement Collective.

                a.      Pursuant to this Agreement, the Parties stipulate that this Litigation may
proceed as an FLSA collective action on behalf of the Eligible Settlement Collective Members
under 29 U.S.C. § 216(b). This stipulation is for settlement purposes only and does not constitute
in this Lawsuit or any other proceeding an admission by Waste Management that collective action
treatment under the FLSA would be appropriate or proper absent this Settlement or that the Named
Plaintiffs could establish the requisite elements for collective treatment of the claims settled herein
if this Settlement were not in place.

               b.      Waste Management does not waive and reserves its right to challenge the
propriety of collective action treatment for any purpose should the Effective Date not occur for
any reason, in which case Waste Management’s willingness to stipulate to certification as part of
this Agreement will have no bearing on and will not be admissible in connection with any issue in

                                                  8
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 10 of 39




the Lawsuit or any other proceeding.

        17.    Fair and Reasonable Resolution of a Bona Fide Dispute. Waste Management
agrees to pay the Gross Settlement Amount to fund all of its settlement obligations in the
Litigation. Payment of the Gross Settlement Amount by Waste Management pursuant to this
Settlement Agreement shall settle all pending issues between the Parties and satisfy all of Waste
Management’s obligations under the Settlement as set forth herein. Any payments made to the
Eligible Settlement Collective Members under this Settlement shall not be construed as
compensation for purposes of determining eligibility for unemployment compensation or any
benefits offered by Waste Management, including health and welfare benefits.

        18.    Motion for Approval of FLSA Collective Action Settlement and Authorization
of Notice. By July 3, 2019, or within a reasonable period of time thereafter, the Parties shall file a
Motion for Approval of FLSA Collective Action Settlement (“Approval Motion”). With the
Approval Motion, Plaintiffs’ Counsel will file this Settlement Agreement and Exhibits, and the
proposed Approval Order. Defendants shall file, the same day, their own response brief in support
of the Settlement Agreement.

                                            RELEASES

        19.    In exchange for the consideration set forth in this Settlement Agreement, Named
Plaintiffs and Settlement Collective Members agree to release their claims as set forth herein as
applicable.

        20.     The Parties acknowledge and agree that, with the exception of the Named Plaintiffs
who are signing this Settlement Agreement, only Eligible Settlement Collective Members who
choose to cash or deposit their Settlement Check (i.e., Settlement Collective Members) shall
release any claims against Releasees. The Named Plaintiffs shall be deemed to have released their
claims as set forth below upon the issuance of the Approval Order.

        21.     Release of Claims by Settlement Collective Members. Upon signing, depositing,
or cashing their Settlement Check, an Eligible Settlement Collective Member becomes a
Settlement Collective Member. Upon becoming a Settlement Collective Member, all such
individuals release the Releasees from all wage and hour claims under federal or state law that
were brought, or could have been brought, in the Litigation for the Relevant Time Period.
Specifically, Settlement Collective Members release, for the Relevant Time Period, and to the
extent permitted by law, any and all wage and hour FLSA claims, known or unknown, contingent
or accrued, against the Releasees, arising under the FLSA and/or state wage and hour law from the
claims in, or the claims that could have been pleaded in, the Second Amended Complaint in the
Lawsuit herein during the Relevant Time Period. The consideration of the payments made by
Waste Management and the terms described herein shall be in exchange for entry of the final
judgment and dismissal with prejudice and the release of the Releasees, and attorneys, past,
present, and future, and all persons acting under, by, through, or in concert with any of them, from
any and all FLSA and state law claims, debts, liabilities, penalties, demands, obligations,
guarantees, costs, expenses, attorneys’ fees, and damages for the alleged wage and hour violations
under state and federal law. This release includes a release of all state statutory and common law
wage and hour claims from all of the Eligible Settlement States that could have been brought by

                                                  9
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 11 of 39




any Eligible Settlement Collective Member based upon the facts and circumstances alleged in the
Lawsuit during the Relevant Time Period.

         22.    The releases pursuant to this Agreement do not include any claim that cannot be
released by private agreements. Moreover, nothing in this Agreement prohibits or prevents a
Settlement Collective Member from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before any federal, state,
or local government agency, including but not limited to the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, or the National Labor Relations Board.
Nor does anything in this Agreement preclude, prohibit, or otherwise limit, in any way, a
Settlement Collective Member’s rights and abilities to contact, communicate with, report matters
to, or otherwise participate in any whistleblower program administered by any such agencies. This
release does not apply to any Settlement Collective Member benefit, right, claim, demand,
complaint or cause of action under 29 U.S.C. 1132(a)(1)(B) or benefits accrued and under any
employee benefit plan.

        23.     On the reverse side of each Settlement Check above the space for endorsement will
be printed the following settlement and release language:

       By negotiating and cashing this check: (1) I agree to be bound by the Settlement
       Agreement reached in Holbert, et al. v. Waste Management of Pennsylvania, Inc.,
       No. 2:18-cv-02649 (E.D. Pa.) (“the Lawsuit”); (2) I consent to be a party-plaintiff
       in the Lawsuit under § 216(b) of the Fair Labor Standards Act; and (3) I release any
       and all wage and hour claims for the period from [the Applicable Relevant Time
       Period to be inserted by the Settlement Administrator] to [the date of the Order
       Granting Approval of the Settlement] that were brought or could have been brought
       in the Lawsuit against Waste Management, Inc. and its affiliates, parents,
       subsidiaries, predecessors, successors, employees and agents, under the Fair Labor
       Standards Act and any federal or state wage and hour statutory or common law.

        24.    Each Settlement Check will also bear a legend directing the payer’s bank to only
accept the check for payment if: (a) the Settlement Check is endorsed by the payee; and (b) the
settlement and release language, or any part of it, has not been altered or deleted. Any Eligible
Settlement Collective Member who signs, deposits, and/or cashes their Settlement Check shall be
deemed an opt-in party plaintiff under the FLSA and all applicable state laws for purposes of the
Settlement and become a Settlement Collective Member.

        25.     General Release by Named Plaintiffs. In further consideration for payment and
acceptance of a Service Award, the Named Plaintiffs on their own behalf and on behalf of their
successors, assigns, agents, heirs and attorneys, release and forever discharge the Releasees from
and for all actions, causes of action, suits, controversies, claims and demands whatsoever which
they now have, or ever have had, known or unknown, arising from any matter whatsoever, at the
present time or at any time prior to the date of execution of this Settlement Agreement, including,
but not limited to: (1) any and all wage and hour FLSA claims, known or unknown, contingent or
accrued, against Waste Management, its parent or subsidiary corporations and all agents thereof,
arising under the FLSA which arise from the claims in, or could have been pleaded in, the operative
complaint in the Lawsuit herein upon approval of the settlement by the Court and from any and all

                                                10
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 12 of 39




FLSA debts, liabilities, penalties, demands, obligations, guarantees, costs, expenses, attorneys’
fees, and damages for the alleged wage and hour violations under the FLSA; (2) any and all claims
under Title VII of the Civil Rights Act of 1964, The Family And Medical Leave Act, the
Rehabilitation Act of 1973, the Civil Rights Act of 1866, the Americans with Disabilities Act, the
Civil Rights Act of 1991, Employee Retirement Income Security Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Worker Adjustment and
Retraining Notification Act of 1988, the Genetic Information Nondiscrimination Act of 2008, the
Fair Debt Collection Practices Act, the Equal Pay Act of 1963, any statute, law, order, ordinance,
regulation or enactment of any type from any of the Eligible Settlement States; (3) any and all
claims for breach of an express or implied contract, including, but not limited to, retaliatory
discharge, wrongful discharge and/or any other tort or common law cause of action; (4) any and
all claims for breach of public policy or related matters, any and all claims for breach of any
covenant of good faith and fair dealing, any and all claims of defamation, libel or slander, any and
all claims of intentional infliction of emotional distress; (5) any and all claims for attorneys’ fees
or costs; and (6) any other claims of any kind, except as expressly excluded elsewhere in this
Agreement.

        26.      Notwithstanding the foregoing provisions, each Named Plaintiff does not release
or waive: (i) any claim under the Age Discrimination in Employment Act; (ii) any claim that he
could make for unemployment compensation or workers’ compensation benefits; (iii) any rights
or claims that cannot be released as a matter of law pursuant to this Settlement Agreement and/or
the Approval Order; (iv) his right to file an administrative charge with the National Labor Relations
Board, Equal Employment Opportunity Commission or similar state agency (although he does
waive his right to receive any monetary damages or other relief not explicitly provided for herein
as a result of any such charge, to the extent the charge pertains to a claim that was released); and/or
(v) any rights or claims that may arise after the date he signs this Settlement Agreement.

        27.    Nothing in this Agreement prohibits or prevents a Named Plaintiff from filing a
charge with or participating, testifying, or assisting in any investigation, hearing, whistleblower
proceeding or other proceeding before any federal, state, or local government agency, including
but not limited to the Equal Employment Opportunity Commission, the Securities and Exchange
Commission, or the National Labor Relations Board. Nor does anything in this Agreement
preclude, prohibit, or otherwise limit, in any way, a Named Plaintiff’s rights and abilities to
contact, communicate with, report matters to, or otherwise participate in any whistleblower
program administered by any such agencies.

                           SETTLEMENT FUND DISTRIBUTIONS

      28.     Funding of Settlement. Within seven (7) calendar days after the Effective Date,
Waste Management will deposit the Gross Settlement Amount in the Qualified Settlement Fund
(“QSF”) established by the Settlement Administrator. All disbursements shall be made from the
QSF. The Settlement Administrator shall be the only entity authorized to make withdrawals or
payments from the QSF.

       29.     Payments. Subject to the Court’s Approval Order, the following amounts shall be
paid by the Settlement Administrator from the Gross Settlement Amount:


                                                  11
      Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 13 of 39




                 a.     Service Awards to Named Plaintiffs. Subject to the Court’s approval, the
Service Awards shall be paid to the Named Plaintiffs in recognition of their time and efforts on
behalf of the Eligible Settlement Collective Members, and also in recognition of their broader
release of claims as set forth above in Paragraph 25. The Service Awards shall be paid from the
Gross Settlement Amount and shall be issued at the same time as and in addition to the Named
Plaintiffs’ individual Settlement Checks. A Form 1099 Misc. shall be issued to each Named
Plaintiff for his Service Award. Named Plaintiffs will be responsible for correctly characterizing
this additional compensation for tax purposes and for payment of any taxes owing on those
amounts.

               b.     Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses. Subject to the
Court’s approval, Plaintiffs’ Counsel may apply for attorneys’ fees in the amount of twenty-eight
percent (28%) of the Gross Settlement Amount plus reimbursement of out-of-pocket expenses not
to exceed $50,000.00. Plaintiffs’ Counsel’s Fees and Expenses shall compensate Plaintiffs’
Counsel for all work performed from the inception of the Lawsuit to its conclusion, including all
future work in connection with the implementation of this Agreement, seeking approval of the
Agreement by the Court, and overseeing the administration of the Settlement through the final
dismissal of the Lawsuit with prejudice. Subject to the Approval Order, Plaintiffs’ Counsel’s Fees
and Expenses will be paid to Plaintiffs’ Counsel out of the Gross Settlement Amount within ten
(10) calendar days after the Effective Date. Waste Management will not oppose Plaintiffs’
Counsel’s Motion for Approval of Attorneys’ Fees and Expenses so long as it is consistent with
this paragraph. Berger Montague PC shall provide an executed IRS Forms W-9 to the Settlement
Administrator.

               c.      Administrator Costs. With Defendants’ Counsel’s approval and after
engaging in a request for proposal process, Plaintiffs’ Counsel selected Rust Consulting, Inc. as
the Settlement Administrator, subject to the approval of the Court in its Approval Order. The
Administration Costs shall be paid from the Gross Settlement Amount in an amount not to exceed
$125,000.00. The Parties agree to cooperate in the settlement administration process and to make
all reasonable efforts to control and minimize the costs incurred in the administration of the
Settlement.

              d.      Settlement Checks. Settlement Checks shall be made to Eligible
Settlement Collective Members as set forth below.

       30.    No Claim Based Upon Distributions or Payments in Accordance with this
Settlement Agreement. No person shall have any claim against Defendants, Plaintiffs’ Counsel,
Defendants’ Counsel, or the Settlement Administrator based on distributions or payments made in
accordance with this Settlement Agreement.

          CALCULATION AND DISTRIBUTION OF SETTLEMENT AWARDS

        31.     Settlement Award Eligibility. All Eligible Settlement Collective Members shall
be paid a Settlement Award from the Net Settlement Amount. The Settlement Administrator shall
be responsible for determining eligibility for, and the amount of, the Settlement Awards to be paid
to Eligible Settlement Collective Members.


                                                12
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 14 of 39




        32.     Eligible Settlement Collective Member List. Within seven (7) calendar days after
the Approval Order, Defendants’ Counsel shall provide to the Settlement Administrator a list, in
Microsoft Excel format, which includes for each Eligible Settlement Collective Member: their
name; last known address; last known email address; last known telephone number; location(s)
worked; total number of Qualifying Workweeks; and “Random ID” number, along with each
Eligible Settlement Collective Member’s social security number, which will be used by the
Settlement Administrator solely for purposes of preparing the issuance of the Notice Packet and
locating individuals if a Settlement Check is returned as undeliverable and for tax purposes
(“Eligible Settlement Collective Member List”).

       33.    The Settlement Administrator shall be required to execute a Confidentiality
Agreement protecting Waste Management’s confidential data and information relating to Eligible
Settlement Collective Members’ personally identifiable information. The Settlement
Administrator shall execute this Confidentiality Agreement within seven (7) calendar days after
the Approval Order.

        34.    Within seven (7) calendar days after the Approval Order, Defendants’ Counsel shall
provide to Plaintiffs’ Counsel the Eligible Settlement Collective Member List, but shall remove
the Eligible Settlement Collective Member’s last known addresses, last known email addresses,
last known telephone numbers, and social security numbers.

        35.     In order to provide the best notice practicable, the Settlement Administrator, prior
to mailing the Notice Packet, will take reasonable efforts to identify current addresses via public
and proprietary systems. The Settlement Administrator will run the addresses provided in the
Eligible Settlement through a National Change of Address (“NCOA”) database or a similar
product. If any mail is returned as undeliverable, the Settlement Administrator will perform one
skip trace search for any mail returned without a forwarding address.

        36.     Notice Packet. Within ten (10) calendar days after the Effective Date, the
Settlement Administrator shall send the Notice Packet to all Eligible Settlement Collective
Members by U.S. first class mail and email. The Settlement Administrator shall provide prompt
notice to Plaintiffs’ Counsel and Defendants’ Counsel that the Notice Packets have been sent.

        37.    Eligible Settlement Collective Members shall have forty-five (45) days to submit
an Enhanced Payment Claim Form (the “Claim Form Deadline”) in order to qualify to receive an
amount greater than the Standard Payment. By submitting a Claim Form, the Eligible Settlement
Collective Member shall represent that they worked “off-the-clock” unpaid overtime hours. Claim
Forms may be submitted via regular mail, email, facsimile, or online through an electronic
signature service on the Settlement Website. The Settlement Administrator will provide Plaintiffs’
Counsel and Defense Counsel with a weekly report regarding the number of Claim Forms received.
Claim Forms must be returned to the Settlement Administrator so that they are postmarked no later
than the Claim Form Deadline. To be deemed valid, the Claim Form must be complete and signed
by the Eligible Settlement Collective Member. The Parties, by way of mutual agreement, may
waive this time limitation on a case by case basis.

       38.   Qualifying Workweek Disputes. Eligible Settlement Collective Members may
contact the Settlement Administrator with questions regarding the number of Qualifying

                                                13
      Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 15 of 39




Workweeks they have been assigned. There is a rebuttable presumption that Waste Management’s
personnel and payroll records are correct, but Eligible Settlement Collective Members may, should
they disagree with Waste Management’s records, provide documentation to show contrary
employment dates as a Waste Disposal Driver and/or records of time worked no later than the
Claim Form Deadline. Such a dispute shall be directed to the Settlement Administrator, who will
notify all Counsel of the dispute and provide Counsel with a copy of the records provided by the
individual and other pertinent records. The Settlement Administrator shall independently resolve
disputes arising under this paragraph and relating to an Eligible Settlement Collective Member’s
work tenure and relevant workweeks and inform all Counsel of its determination. All disputes
arising under this paragraph must be resolved and reported no later than fifteen (15) calendar days
after the Claim Form Deadline and any disputes not resolved to the satisfaction of all Counsel may
be presented to the Court.

        39.    Reserve Fund. The Parties agree to reserve $25,000 from the Gross Settlement
Amount solely for the purpose of preserving these funds to account for disputed, belated, or
unexpected payments to Eligible Settlement Collective Members after Settlement Awards have
issued. The Reserve Fund shall be held by the Settlement Administrator for a period of one hundred
(100) days after the Acceptance Period. In the event that any funds remain in the Reserve Fund
following this period, such funds shall be sent to Community Legal Services of Philadelphia as a
cy pres recipient agreed to by the Parties, subject to the Court’s approval.

       40.    Calculation of Standard Payments and Enhanced Payments. The Settlement
Administrator shall calculate the Settlement Awards from the Net Settlement Fund based on the
following formula:

                a.      Standard Payments. Each Eligible Settlement Collective Member shall
receive a “Standard Payment” of Two Hundred Dollars ($200.00). The total Standard Payments to
all Eligible Settlement Collective Members shall be deducted from the Net Settlement Amount
prior to the calculation of the Enhanced Member Payments.

                b.      Enhanced Payment. Eligible Settlement Collective Members who submit
a timely and valid Enhanced Payment Claim Form shall receive an Enhanced Payment consisting
of their pro rata portion of the Net Settlement Amount (less the total Standard Payment amounts
set forth in subsection (a)) in addition to the Standard Payment as follows:

                     i.        Each Qualifying Workweek shall be assigned one settlement share,
except that any Eligible Settlement Member who worked twelve or fewer Qualifying Workweeks
shall be assigned zero settlement shares and shall only receive the Standard Payment ($200.00).

                     ii.        The total number of settlement shares identified in paragraph (i)
above will be added together and the resulting sum will be divided into the Net Settlement Amount
to reach a per share dollar figure. That figure will then be multiplied by each individual’s number
of settlement shares to determine the Enhanced Payment for each individual.

        41.    Tax Treatment of Settlement Checks. The Settlement Checks issued to Eligible
Settlement Collective Members will be treated as follows: 50% of each Settlement Check shall be
treated as owed wages and the other 50% shall be treated as liquidated damages. The 50% portion

                                                14
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 16 of 39




allocated to claims for owed wages shall be made net of all applicable employment taxes,
including, without limitation, federal, state, and local income tax withholding and the employee
share of the FICA tax, and shall be reported as earned in the year of payment to the Internal
Revenue Service (“IRS”) and the payee under the payee’s name and Social Security Number on
an IRS Form W-2. The 50% portion allocated to liquidated damages shall be made without
withholdings and shall be reported as earned in the year of payment to the IRS and the payee, to
the extent required by law, under the payee’s name and Social Security Number on an IRS Form
1099, and Settlement Collective Members will be responsible for correctly characterizing this
additional compensation for tax purposes and for payment of any taxes owing on those amounts.
The Settlement Administrator shall be responsible for issuing Settlement Checks, determining any
taxes owed, and issuing IRS Forms W-2 and Form 1099 and Waste Management will cooperate
with the Settlement Administrator for this purpose.

        42.     Determination of Employer Payroll Taxes. Within twenty-one (21) calendar days
of the Claim Form Deadline, the Settlement Administrator shall determine all Employer Payroll
Taxes relating to the Settlement Checks to Eligible Settlement Collective Members, and shall
communicate such amount to Waste Management and Plaintiffs’ Counsel with an explanation of
the calculations. In the event of any dispute as to the calculations, the Parties and Settlement
Administrator shall meet and confer in good faith in an attempt to resolve the dispute. If the dispute
cannot be resolved, it shall be submitted to the Court for a final determination. The Settlement
Administrator shall thereafter remit and report the applicable portions of the payroll tax payment
to the appropriate taxing authorities on a timely basis pursuant to its duties and undertakings. Waste
Management agrees to reasonably cooperate with the Settlement Administrator to the extent
necessary to determine the amount of the payroll tax payment required under this Section.

        43.      Plaintiffs’ Counsel and Defendants’ Counsel do not intend for this Settlement
Agreement to constitute legal advice relating to the tax liability of any Settlement Collective
Member. To the extent that this Settlement Agreement, or any of its attachments, is interpreted to
contain or constitute advice regarding any federal, state or local tax issue, such advice is not
intended or written to be used, and cannot be used, by any person for the purpose of avoiding any
tax liability or penalties.

       44.     Calculation of Settlement Checks. Within thirty (30) calendar days after the
Claim Form Deadline, the Settlement Administrator will provide an Excel spreadsheet to all
Counsel that lists the names of the Eligible Settlement Collective Members and each Eligible
Settlement Collective Member’s Settlement Check amount, as well as any Employer Payroll
Taxes.

        45.    Payment Procedure. Within forty-five (45) calendar days after the Claim Form
Deadline or as soon as practicable, the Settlement Administrator will send Settlement Checks to
each Eligible Settlement Collective Member with an accompanying Notice substantially in the
form attached hereto as Exhibit C. Eligible Settlement Collective Members shall have 150 days
from the date of the initial mailing to cash or deposit their settlement checks (“Acceptance Period”)
When 90 days of the 150 day Acceptance Period has expired, the Settlement Administrator will
mail and email (to the extent an email address is available) a reminder to those Settlement
Collective Members who have not yet cashed their checks to inform them of the 150 day deadline
in the form attached hereto as Exhibit D. At any point in the Acceptance Period, the Settlement

                                                 15
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 17 of 39




Administrator shall have the authority to stop payment on a lost check and issue a new check to
an eligible Settlement Collective Member upon request.

       46.     Settlement Administrator Shall Track Settlement Check Distribution. The
Settlement Administrator shall send, on a weekly basis, a tracking spreadsheet which informs
counsel for the Parties of the following information: (1) when Settlement Checks have been
mailed; (2) when Settlement Checks have been reissued because a Settlement Check was
undeliverable; (3) whether a Settlement Check was undeliverable and had a forwarding address;
(4) whether a Settlement Check was forwarded to an Eligible Settlement Collective Member’s new
address; (5) whether a Settlement Check was undeliverable and did not contain a forwarding
address; (6) whether a Skip Trace has been performed; (7) whether the Skip Trace provided a new
mailing address for an Eligible Settlement Collective Member; (8) whether the Settlement Check
was mailed to the new Skip Traced address; (9) when Settlement Checks have been cashed; and
(10) when Service Awards have been cashed.

        47.     Any Eligible Settlement Collective Member who wishes not to participate in the
Settlement may either notify Plaintiffs’ Counsel or simply choose not to endorse and cash or
deposit his/her Settlement Check upon receipt. However, if an Eligible Settlement Collective
Member cashes or deposits his/her Settlement Check, any writing stating that he/she is not
participating shall be null and void. In the event of any dispute concerning whether an Eligible
Settlement Collective Member has timely and properly withdrawn from the Settlement, counsel
for the Parties shall meet and confer in good faith to resolve such dispute. The monies from
Settlement Checks that would have been made to a person who chooses not to participate in the
Settlement, and therefore not to release any claims against Waste Management and Releasees,
shall be returned to Waste Management by the Settlement Administrator within sixty (60) calendar
days of the close of the Acceptance Period.

       48.      Accounting for Settlement Checks. The Settlement Administrator shall send an
accounting of all unclaimed funds as well as a list of the names of all Eligible Settlement Collective
Members who choose not to cash or deposit their Settlement Checks to the Parties within forty-
five (45) calendar days after the close of the Acceptance Period. Any Eligible Settlement
Collective Member who does not timely sign and cash a Settlement Check will not be bound by
any federal or state law release of claims as described in this Agreement.

          ADDITIONAL OBLIGATIONS UNDER THE SETTLEMENT AGREEMENT

        49.    No Retaliation. Waste Management shall not retaliate or take any adverse action
against any Settlement Collective Member on the grounds that he/she is eligible to participate or
does participate in the Settlement or endorses his/her Settlement Check.

        50.     Noninterference. Neither the Parties nor their counsel will encourage any person
not to participate in the Settlement or object to the Settlement, or to appeal the Approval Order.

       51.    Waste Management Legal Fees and Expenses. Waste Management’s legal fees
and expenses in the Lawsuit shall be borne by Waste Management.

       52.     Alteration of Material Terms and Severability. Any alteration, by any court of

                                                 16
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 18 of 39




competent jurisdiction or otherwise, of any material term in this Agreement shall permit either
party, in its sole discretion, to void the Settlement entirely by providing written notice to Plaintiffs’
Counsel or Defense Counsel within seven (7) calendar days after the Order excluding any of the
above material terms to this Agreement. A material term to this Agreement includes the following
Paragraphs detailed above: Paragraph 12; Paragraph 13; Paragraph 14; Paragraph 15; Paragraph
19; Paragraph 20; Paragraph 21; Paragraph 25; as well as any Definition detailed in Paragraph 2
of this Agreement. If either Party chooses to so void the Settlement, then this Agreement will be
vacated, rescinded, cancelled, and annulled, and the Parties will return to the status quo ex ante as
if they had not entered into this Settlement Agreement. Moreover, should any provision, other than
the material terms of this Settlement Agreement, be declared or be determined by any court of
competent jurisdiction to be illegal, invalid, or unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions shall not be affected thereby and said
illegal, unenforceable, or invalid term, part or provision shall be deemed not to be a part of this
Settlement Agreement.

        53.    Restrictions On Public Statement. If the Parties or counsel for the Parties are
contacted by the press or media regarding the Settlement, they shall respond only that the matter
has been resolved. The Parties and counsel for the Parties further agree not to issue a press release
to media outlets or participate in press conferences or media interviews regarding the terms of the
Settlement Agreement. Plaintiffs’ Counsel agrees that they will not post information about this
Lawsuit to their firm’s website within forty (40) days of the date of the Order Granting Approval
of the Settlement, and after that date, will restrict information about the Lawsuit on their firm’s
website to factual information included in the Notice Packet and Enhanced Payment Claim Form
without further editorializing or discussion. Defendants may also provide similar information as
requested. Plaintiffs’ Counsel further agrees, subject to the other terms in this paragraph, to
otherwise refrain from publicizing the Settlement through social media on the internet.

        54.     Parties’ Authority. The Parties are each represented by competent and
experienced counsel, and they have had an opportunity to consult and have consulted with counsel
prior to executing this Agreement. The signatories to this Settlement Agreement represent that
they are fully authorized to enter this Settlement Agreement and bind the Parties to the terms and
conditions contained herein.

        55.     Mutual Full Cooperation. The Parties agree to fully cooperate with each other to
accomplish the terms of this Settlement Agreement, including but not limited to, execution of such
documents and to take such other action as may reasonably be necessary to implement the terms
of this Stipulation and Settlement Agreement. The Parties to this Settlement Agreement shall act
in good faith and cooperatively to effectuate this Settlement Agreement and the terms set forth
herein. Neither Plaintiffs’ Counsel nor Defendants’ Counsel, nor any of their agents, will take any
actions or undertake any efforts to encourage any Eligible Settlement Collective Member to
withdraw from or not participate in the Settlement. Nothing stated herein is intended to limit
Plaintiffs’ Counsel’s ethical duties and obligations to its clients seeking advice or counsel as to
this Settlement or their claims against Waste Management.

        56.     No Prior Assignment. The Parties hereto represent, covenant, and warrant that
they have not directly or indirectly, assigned, transferred, encumbered, or purported to assign,
transfer, or encumber to any person or entity any portion of any liability, claim, demand, action,

                                                   17
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 19 of 39




cause of action, or rights herein released and discharged except as set forth herein.

        57.     Construction. The Parties hereto agree that the terms and conditions of this
Settlement Agreement are the result of lengthy, intensive arm’s-length negotiations between the
Parties. The Parties further agree that this Settlement Agreement shall not be construed in favor
of or against any Party by reason of the extent to which any Party or its counsel participated in the
drafting of this Settlement Agreement.

        58.    Captions and Interpretations. Paragraph titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Settlement Agreement or any provision hereof.

        59.    Modification. This Settlement Agreement may not be changed, altered, or
modified, except in writing and signed by the Parties hereto, and approved by the Court. This
Settlement Agreement may not be discharged except by performance in accordance with its terms
or by a writing signed by the Parties hereto.

       60.    Integration Clause. This Settlement Agreement contains the entire agreement
between the Parties relating to the settlement and transaction contemplated hereby, and all prior or
contemporaneous agreements, understandings, representations, and statements, whether oral or
written and whether by a Party or such Party’s legal counsel, are merged herein. No rights
hereunder may be waived except in writing.

        61.     Binding On Assigns. This Settlement Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective heirs, trustees, executors, administrators,
successors and assigns.

        62.     Governing Law. This Settlement Agreement shall be subject to, governed by,
construed, enforced, and administered in accordance with the laws of the Commonwealth of
Pennsylvania, both in its procedural and substantive aspects, and shall be subject to the continuing
exclusive jurisdiction of the Court. This Settlement Agreement shall be construed as a whole
according to its fair meaning and intent, and not strictly for or against any party, regardless of who
drafted or who was principally responsible for drafting this Settlement Agreement or any specific
term or condition thereof.

       63.     Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation
and implementation of this Settlement Agreement as well as any and all matters arising out of, or
related to, the interpretation or implementation of this Agreement and of the Settlement
contemplated thereby.

        64.     Signatories and Counterparts. Any Person executing the Agreement or any such
related document on behalf of a corporate signatory warrants and promises for the benefit of all
Parties that he or she has been duly authorized by such corporation to execute the Agreement or
any such related document. The signatories hereby represent that they are fully authorized to enter
into the Agreement and bind the Parties hereto to the terms and conditions hereof. The Agreement
will be binding upon and inure to the benefit of the Parties hereto and their respective spouses,
heirs, trustees, and executors, administrators, successors, and assigns, including Waste
Management and the Releasees. The Agreement may be executed in counterparts, including by
                                                 18
      Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 20 of 39




electronic signature, including, without limitation, DocuSign, and when each Party has signed and
delivered at least one such counterpart, each counterpart will be deemed an original, and, when
taken together with other signed counterparts, will constitute one Agreement, which will be
binding upon and effective as to all Parties as set forth herein. Copies of signatures will be
considered the same as an original signature.




                                    [continued on next page]



                                               19
DocuSign Envelope ID: 3BBF8742-CF79-4D4F-81D5-EAD7E414534F
                    Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 21 of 39




            AGREED AND ENTERED INTO BY THE PARTIES AND THEIR RESPECTIVE
            COUNSEL ON THE DATES SET FORTH BELOW:

                      
              Dated: _____________________                   By:__________________________________
                                                                          Thomas Holbert

                      
              Dated: _____________________                   By:__________________________________
                                                                         Jonathan Tarver

                      
              Dated: _____________________                   By:__________________________________
                                                                         Anthony Ogrodnick


              Dated: 
                     _____________________                   By:__________________________________
                                                                         Brian Worley

                      
              Dated: _____________________                   By:__________________________________
                                                                         Robert Butkus

                      
              Dated: _____________________                   By:__________________________________
                                                                         Keith Bancroft

                      
              Dated: _____________________                   By:__________________________________
                                                                         Raymond Holohan

                      
              Dated: _____________________                   By:__________________________________
                                                                         Timothy Weber


              Dated: 
                     _____________________                   By:__________________________________
                                                                         Ole Faldalen

                      
              Dated: _____________________                   By:__________________________________
                                                                         William Bolde, Jr.




                                                             20
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 22 of 39
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 23 of 39
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 24 of 39
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 25 of 39




        Exhibit A
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 26 of 39




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
THOMAS HOLBERT, KEITH                               :   Civil Action No.: 2:18-cv-02649-CMR
BANCROFT, ROBERT BUTKUS,                            :
JONATHAN TARVER, RAYMOND                            :
HOLOHAN, ANTHONY OGRODNICK,                         :
TIMONTHY WEBER, BRIAN WORLEY,                       :
OLE FALDALEN, and WILLIAM BOLDE,                    :
JR., individually and on behalf of all persons      :
similarly situated,                                 :
                                                    :
               Plaintiffs,                          :
                                                    :
        v.                                          :
                                                    :
WASTE MANAGEMENT, INC., WASTE                       :
MANAGEMENT OF PENNSYLVANIA,                         :
INC., WASTE AWAY GROUP, INC., USA                   :
WASTE OF CALIFORNIA, INC., WASTE                    :
MANAGEMENT INC. OF FLORIDA,                         :
WASTE MANAGEMENT OF ILLINOIS,                       :
INC., WASTE MANAGEMENT OF                           :
KANSAS, INC., WASTE MANAGEMENT                      :
OF NEW JERSEY, INC., WASTE                          :
MANAGEMENT OF WISCONSIN, INC.,                      :
and WASTE MANAGEMENT OF NEW                         :
YORK, LLC,                                          :
                                                    :
               Defendants.                          :

       NOTICE OF FAIR LABOR STANDARDS ACT SETTLEMENT FOR UNPAID
      OVERTIME COMPENSATION ON BEHALF OF WASTE DISPOSAL DRIVERS

TO:     [Class Member Name]
        [Address]
        [Address]
        [Last Four Digits of Social Security No.]

                   The Court authorized this Notice. This is not a solicitation.
                  This is not a lawsuit against you and you are not being sued.

 PLEASE READ THIS NOTICE CAREFULLY AS YOU ARE ENTITLED TO MONEY
    AS A RESULT OF THIS FAIR LABOR STANDARDS ACT SETTLEMENT.




                                                 1
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 27 of 39




1.     Why Should You Read This Notice?

You are receiving this Notice because you have been determined to be an Eligible Settlement
Collective Member entitled to a settlement payment.

Defendants Waste Management, Inc., Waste Management of Pennsylvania, Inc., Waste Away
Group, Inc., USA Waste of California, Inc., Waste Management Inc. of Florida, Waste
Management of Illinois, Inc., Waste Management of Kansas, Inc., Waste Management of New
Jersey, Inc., Waste Management of Wisconsin, Inc., and Waste Management of New York, LLC
(collectively, “Waste Management”) have records showing that you worked for Waste
Management as a Waste Disposal Driver, and worked more than forty hours in at least one
workweek between June 22, 2015 through [INSERT DATE] (“Eligible Settlement Collective
Members”). This lawsuit alleges that Waste Management Waste Disposal Drivers were not paid
for time worked off-the-clock pre-shift and during meal breaks, in violation of the Fair Labor
Standards Act (“FLSA”).

Waste Management denies the allegations in the lawsuit and maintains that Waste Disposal Drivers
were compensated correctly under federal and state wage and hour laws. Nevertheless, the Parties
have agreed to settle this dispute for the purpose of avoiding further litigation with its attendant
risk, expense, and inconvenience. No ruling on the merits of the claims in this lawsuit has been
made and no party has prevailed.

This Settlement includes a group of approximately [30,500] current and former Waste Disposal
Drivers of Waste Management. The United States District Court for the Eastern District of
Pennsylvania (the “Court”) approved the Settlement and authorized this Notice be sent to you.

This Notice explains the terms of the Settlement and your right to your award under the
Settlement.

2.     What Are the Terms of the Settlement?

Under the terms of the Settlement Agreement (“Settlement Agreement”), Waste Management has
agreed to pay Fourteen Million, Seven Hundred Thousand Dollars ($14,700,000.00) to settle the
claims asserted in the Lawsuit (the “Gross Settlement Amount”). Deductions from this amount
have been made for (a) Plaintiffs’ Counsel’s attorneys’ fees in an amount of twenty-eight percent
(28%) of the Gross Settlement Amount, plus reimbursement of Plaintiffs’ Counsel’s out-of-pocket
expenses up to $40,000.00; (b) service awards to Named Plaintiff Holbert in the amount of
$10,000.00 and to Named Plaintiffs Bancroft, Butkus, Tarver, Holohan, Ogrodnick, Weber,
Worley, Faldalen, and Bolde, Jr., in the amount of $2,500.00 each; (c) a Reserve Fund of
$25,000.00 to cover disputed, belated, or unexpected payments to Eligible Settlement Collective
Members after Settlement Checks have been issued; (d) up to $125,000.00 to be paid for the
Settlement Administrator’s reasonable fees and costs; and (e) an amount to satisfy Employer
Payroll Taxes in connection with the Settlement Checks issued to Eligible Settlement Collective
Members. After subtracting these amounts from the Gross Settlement Amount, the balance of the
funds (the “Net Settlement Amount”) will be apportioned among all Eligible Settlement Collective
Members.


                                                 2
      Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 28 of 39




You will receive a minimum settlement award of $200.00 whether or not you submit the enclosed
Enhanced Payment Claim Form (the “Standard Payment”). If you do not submit a Claim Form,
you will receive only this Standard Payment.

If you believe that you are entitled to more than the Standard Payment for any off-the-clock
overtime you worked for Waste Management as a Waste Disposal Driver, then you are entitled to
submit the enclosed Enhanced Payment Claim Form. If you misplace the Claim Form, you can
also find a copy at www.wmovertimesettlement.com.

All Eligible Settlement Collective Members who submit an Enhanced Payment Claim Form will
receive an additional pro rata payment based on the total number of workweeks they worked as a
Waste Disposal Driver in which they recorded more than 40 hours of work (“Qualifying
Workweeks”), at any time between June 22, 2015 and [Date of Order Granting Approval].

If you worked in New York, you will also receive payment for Qualifying Workweeks that
occurred between June 22, 2012 and June 22, 2015. If you worked in California, you will also
receive payment for Qualifying Workweeks that occurred between June 22, 2014 and June 22,
2015, but you will not receive payment for any Qualifying Workweeks that occurred between June
22, 2014 and July 6, 2016 if you were a class member in the case entitled Reyes v. Waste
Management, Inc., et al., Case No. 37-2013-00079232-CU-OE-CTL, in San Diego County
Superior Court in the State of California.

The formula for calculation of the Enhanced Payment for those who submit an Enhanced Payment
Claim Form is as follows:

         i.   Each Qualifying Workweek shall be assigned one settlement share; except that, if
              you worked twelve or fewer Qualifying Workweeks, you will only receive the
              Standard Payment ($200.00);

        ii.   The total number of settlement shares for all individuals who submit an Enhanced
              Payment Claim Form will be added together and the resulting sum will be divided
              into the Net Settlement Amount to reach a per-share dollar figure. That figure will
              then be multiplied by your individual number of settlement shares to determine the
              Enhanced Payment you will be entitled to receive.

An Enhanced Payment calculated under this formula is in addition to the Standard Payment.
Qualifying Workweeks have been calculated for you based on records provided by Waste
Management. You do not need to do anything except complete and return the enclosed Enhanced
Payment Claim Form (also available at www.wmovertimesettlement.com) to be eligible to receive
an Enhanced Payment.

If you want to learn more information about your total number of Qualifying Workweeks, you
may contact the Settlement Administrator. If you have any reason to dispute the total number of
Qualifying Workweeks, you must provide the Settlement Administrator with documentation to
show different employment dates as a Waste Disposal Driver and/or records of time worked by no
later than [CLAIM DEADLINE].




                                               3
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 29 of 39




Fifty percent (50%) of your Settlement Award will be treated as back wages, to be reported on an
IRS Form W-2, and the remaining 50% will be treated as non-wage penalties and liquidated
damages, to be reported on an IRS Form 1099.

We cannot provide you with any tax advice, and you should contact your accountant or tax-related
advisors for any questions about taxes you may owe on these amounts.

3.     How Do I Claim An Enhanced Payment?

To receive an Enhanced Payment in addition to the Standard Payment of $200.00, you
must complete and return the enclosed Enhanced Payment Claim Form by [DATE].

You may return the Enhanced Payment Claim Form to the Settlement Administrator by mail,
email, or facsimile at:

[INSERT SETTLEMENT ADMIN INFO]

You may also complete an online Enhanced Payment Claim Form at the Settlement Website,
www.wmovertimesettlement.com.

It is your responsibility to keep a current address on file with the Settlement Administrator
to ensure receipt of your Settlement Check, which will be mailed by the Settlement
Administrator. If you fail to keep your address current, you may not receive your Settlement
Check.

4.     What Claims Are Released by the Settlement?

Upon signing, depositing, or cashing your Settlement Check, you release all wage and hour claims
under federal or state law you have or may have for the period of June 22, 2015 (June 22, 2012 for
New York Settlement Collective Members; June 22, 2014 for California Settlement Collective
Members) to [INSERT APPROVAL DATE] (the “Relevant Time Period”) that were brought or
could have been brought in this lawsuit against Waste Management and/or their past, present, and
future parent companies, affiliates, subsidiaries, divisions, predecessors, successors, partners,
owners, joint venturers, affiliated organizations, shareholders, insurers, reinsurers and assigns, and
each of their past, present and future officers, directors, trustees, agents, employees, attorneys,
contractors, representatives, plan fiduciaries and/or administrators, benefits plans sponsored or
administered by Waste Management, divisions, units, branches and any other persons or entities
acting on their behalf, including any party that was or could have been named as a defendant in
this lawsuit (“Releasees”). Specifically, you, as a Settlement Collective Member, release, to the
extent permitted by law, any and all wage and hour FLSA claims, known or unknown, contingent
or accrued, against the Releasees, arising under the FLSA and/or state wage and hour law from the
claims in, or the claims that could have been pleaded in, the Second Amended Complaint in this
lawsuit herein during the Relevant Time Period. The consideration of the payments made by Waste
Management and the terms described herein shall be in exchange for entry of the final judgment
and dismissal with prejudice and the release of the Releasees, and attorneys, past, present, and
future, and all persons acting under, by, through, or in concert with any of them, from any and all


                                                  4
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 30 of 39




FLSA and state law claims, debts, liabilities, penalties, demands, obligations, guarantees, costs,
expenses, attorneys’ fees, and damages for the alleged wage and hour violations under state and
federal law. This release includes a release of all state statutory and common law wage and hour
claims that could have been brought by any Eligible Settlement Collective Member based upon
the facts and circumstances alleged in the Lawsuit during the Relevant Time Period.

It is your decision whether to participate in the Settlement. If you do not want to release any claims
against Waste Management as described above, you should not cash or deposit your Settlement
Check.

If you are a current employee of Waste Management, your employment will not be affected by
cashing or depositing your Settlement Check.

5.     Who Are The Attorneys Representing Plaintiffs And The Eligible Settlement
       Collective Members?

Plaintiffs and the Eligible Settlement Collective Members are represented by the following
attorneys:

                                        Shanon J. Carson
                                  Sarah R. Schalman-Bergen
                                  Camille Fundora Rodriguez
                                 BERGER MONTAGUE PC
                                1818 Market Street, Suite 3600
                                    Philadelphia, PA 19103
                                  Telephone: (215) 875-3033
                                        scarson@bm.net
                                  sschalman-bergen@bm.net
                                      crodriguez@bm.net
                               Website: www.bergermontague.com

6.     How Will the Attorneys for the Settlement Class Be Paid?

You do not have to pay the attorneys who have been appointed by the Court to represent the
Eligible Settlement Collective Members separately. The Court has approved Plaintiffs’ Counsel’s
attorneys’ fees and expenses out of the Gross Settlement Amount.

7.     Who May I Contact If I Have Further Questions?

IF YOU NEED MORE INFORMATION OR HAVE ANY QUESTIONS, you may contact
Plaintiffs’ Counsel at the telephone number or email addresses listed above, or the Settlement
Administrator at the contact information below. Please refer to the Waste Management Overtime
Settlement.

                                             [INSERT]



                                                  5
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 31 of 39




You may also review the Settlement Website at: www.wmovertimesettlement.com.

This Notice only summarizes the Lawsuit, the Settlement Agreement, and related matters. For
more information, you may inspect the Court files at the Office of the Clerk, United States District
Court for the Eastern District of Pennsylvania located at 601 Market Street, Philadelphia,
Pennsylvania, from 8:30 a.m. to 4:30 p.m., Monday through Friday.

PLEASE DO NOT CONTACT THE COURT.




                                                 6
        Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 32 of 39

                        ENHANCED PAYMENT CLAIM FORM

       Holbert, et al. v. Waste Management, Inc., et al., No. 2:18-cv-02649-CMR (E.D. Pa.)
                United States District Court for the Eastern District of Pennsylvania

  To Receive An Enhanced Payment, You Must Complete, Sign, and Return
        This Claim Form By ____________, 2019 To The Following:
         By Mail:       Waste Management Overtime Settlement
                        Rust Consulting, Inc.
                        _________________
                        _________________

         By Email:      _________________

         By Fax:        _________________

         Online:        www.wmovertimesettlement.com

 1.      By signing below, I consent and agree to join this lawsuit against the Defendants and agree
         to be bound fully by the Court’s rulings.

 2.      I hereby affirm and represent that I qualify for an Enhanced Payment, in addition to the
         Standard Payment of $200.00, because I am owed unpaid overtime compensation from
         Waste Management in connection with working “off-the-clock” during my employment as
         a Waste Disposal Driver, meaning that I worked more than forty (40) hours in a workweek
         and was not paid for all of the time that I worked, including before my shift started and/or
         for work performed during meal breaks.

By submitting this completed Claim Form, I agree that I have read the Notice of FLSA
Settlement and understand that I am knowingly and voluntarily releasing all Released
Claims as set forth in the Settlement Agreement when I sign, deposit, and/or cash the
Settlement Check, and that I agree to be bound by all terms of the Settlement Agreement.

 Claimant’s Name:                                   Phone Number:



 Address:                                           Email:




Date                                                  Signature
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 33 of 39




        Exhibit B
            Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 34 of 39


 Job Code                  Job Title
1042        Driver Commercial
1043        Driver Commercial Sr
1044        Driver Container
1045        Driver Container Sr
1046        Driver Port‐o‐Let
1047        Driver Port‐o‐Let Sr
1048        Driver Residential
1049        Driver Residential Sr
1050        Driver Rolloff
1051        Driver Rolloff Sr
1052        Driver MRF Recycling Sr
1053        Driver Sweeper
1054        Driver Swing
1055        Driver Swing ‐ Residential
1056        Driver Swing ‐ Rolloff
1057        Driver Transfer
1058        Driver MRF Recycling
1150        Driver Commercial, Recycling
1151        Driver Commercial Sr, Recyclin
1152        Driver Residential, Recycling
1153        Driver Residential Sr, Recycli
1166        Driver Compost
1167        Driver Swing ‐ Commercial
1177        Driver Tractor Trailer
1180        Green Tm Driver
2085        Driver ‐ Haz Wst
2086        Driver Sr ‐ Haz Wst
2112        Driver Healthcare Solutions
2118        Driver Boom Truck
2122        Driver ‐ Resi ASL
2123        Driver Sr ‐ Resi ASL
2124        Driver ‐ Resi Recycle ASL
2136        Driver Rolloff ‐ Bagster
2178        Driver Apprentice ‐ Resi
2179        WasteWater Truck Driver
2180        Industrial Vacuum Truck Driver
2261        Driver ‐ Energy Svcs Class B
2262        Driver ‐ Energy Svcs Class A
2263        Driver ‐ Energy Svcs Crude
2264        Driver‐Energy Svcs Sr/Trainr
2270        Driver Apprentice ‐ Commercial
2279        Lead Driver
2286        Driver Container ‐ Non Exp
2293        Driver ‐ Service Tech AYD
2303        Driver ‐ Area Relief
2305        Driver‐Enrgy Srvcs Hydro‐Vac

                                             Page 1 of 2
       Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 35 of 39


2312   Rail Truck Driver
2315   Driver ‐ E.S Class A Non‐Exp
2390   Driver Apprentice ‐ Rolloff
2409   Driver‐Non Exp Commercial
2410   Driver‐Non Exp Residential
2411   Driver Non‐Exp Roll‐Off
2413   Lead Driver ‐ Service Tech AYD
2424   Driver Port‐o‐let Non Exp
2463   Driver Swing ‐ Port‐O‐Let
2464   Driver ‐ Driver Team ‐ Resi
2500   Propane Gas Service Driver
8003   Driver Commercial
8008   Driver Front End Loader
8013   Driver Rolloff




                                        Page 2 of 2
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 36 of 39




        Exhibit C
        Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 37 of 39




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
THOMAS HOLBERT, et al.                             :   Civil Action No.: 2:18-cv-02649-CMR
                                                   :
              Plaintiffs,                          :
                                                   :
       v.                                          :
                                                   :
WASTE MANAGEMENT, INC., et al.,                    :
                                                   :
              Defendants.                          :

                            NOTICE OF SETTLEMENT PAYMENT

TO:    [Name]
       [Address]
       [Address]
       [Last Four Digits of Social Security No.]

       We are writing on behalf of the Court-appointed Settlement Administrator in Holbert, et al. v.
Waste Management, Inc., et al., No. 2:18-cv-02649-CMR (E.D.Pa.). We were appointed by the Court
to administer the collective action settlement for unpaid overtime compensation on behalf of Waste
Disposal Drivers against Waste Management.

      Enclosed is your Settlement Check. Your Settlement Check will automatically expire on
___________, 2020. Please cash or deposit your check AS SOON AS POSSIBLE.

        If you have any questions, please contact the Settlement Administrator by using the contact
information below, or contact Plaintiffs’ counsel, Berger Montague PC, at (215) 875-3033 or by email
atatcrodriguez@bm.net or sschalman-bergen@bm.net. You may also review the case website at:
www.wmovertimesettlement.com. Thank you.


                                      Rust Consulting, Inc.
                                     [INSERT ADDRESS]
                                [INSERT TELEPHONE NUMBER]
                                       [INSERT EMAIL]
Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 38 of 39




        Exhibit D
        Case 2:18-cv-02649-CMR Document 41-3 Filed 07/03/19 Page 39 of 39




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
THOMAS HOLBERT, et al.                             :   Civil Action No.: 2:18-cv-02649-CMR
                                                   :
              Plaintiffs,                          :
                                                   :
       v.                                          :
                                                   :
WASTE MANAGEMENT, INC., et al.,                    :
                                                   :
              Defendants.                          :

REMINDER: 90 DAYS UNTIL SETTLEMENT PAYMENT CHECK CASHING DEADLINE

TO:    [Name]
       [Address]
       [Address]
       [Last Four Digits of Social Security No.]

       We are writing on behalf of the Court-appointed Settlement Administrator in Holbert, et al. v.
Waste Management, Inc., et al., No. 2:18-cv-02649-CMR (E.D.Pa.). We were appointed by the Court
to administer the collective action settlement for unpaid overtime compensation on behalf of Waste
Disposal Drivers against Waste Management.

       On DATE, we sent you a Settlement Check in the above-captioned case. Our records indicate
that you have not yet cashed or deposited that check.

       This Reminder Notice is to inform you that your Settlement Check will automatically
expire on ___________, 2019. Thus, please cash or deposit your check AS SOON AS POSSIBLE.

        If you are unable to locate your Settlement Check, need a replacement check, or have other
questions, please contact the Settlement Administrator by using the contact information below, or
contact Plaintiffs’ counsel, Berger Montague PC, at (215) 875-3033 or by email at
atcrodriguez@bm.net or sschalman-bergen@bm.net. You may also review the case website at:
www.wmovertimesettlement.com. Thank you.


                                      Rust Consulting, Inc.
                                     [INSERT ADDRESS]
                                [INSERT TELEPHONE NUMBER]
                                       [INSERT EMAIL]
